By the Court : * Sutherland, J.
I cannot distinguish the question in this case from that in Harper a. The New York Insurance Company (22 N. Y, 441).
That case was decided on the principle that, where, in a policy of insurance, there is a conflict, or repugnancy, between a provision of the printed formula, or conditions, and the written portion, the latter must prevail.
The reasoning of the prevailing opinion in that case, to show that there was this conflict, or repugnancy, in that case, applies with all its force to this case.
In the written portion of the policy describing the subjects of insurance, “ steam-engine ” is specifically mentioned.
In the case of Harper a. The Hew York Insurance Company, the provision of the printed conditions which raised the question was, that the company would not be liable for any loss, either by fire," or otherwise, occasioned by camphene. The provision, of the printed conditions, which raises the' question in this case is, that the company would not be liable “ for any loss or damage caused by or consequent upon the bursting or *119collapsing of a steam-boiler, or steam-pipe.” As the only purpose of the policy was to insure against loss by fire, this provision must, I think, be construed as meaning that the company would not be liable for any loss or damage by fire, caused by, &c. If so, it appears to me that the question in this case is identical with that in Harper’s case. I think the judgment in this case should be affirmed, with costs, on the authority of that case. The case of Hayward a. The Liverpool and London Eire and Life Insurance Company (J Bosworth, 385), must be considered as overruled by Harper’s case.

 Present—Leonard, P. J., Clerk and Sutherland, JJ.